Exhibit 10.3










April 14, 2017


Palmetto Athene Holdings (Cayman), L.P.
c/o Intertrust Corporate Services (Cayman) Limited
190 Elgin Avenue
George Town KY1-9005, Cayman Islands




Ladies and Gentlemen:
In connection with an investment by Palmetto Athene Holdings (Cayman), L.P. (the
“Investor”) in AGER Bermuda Holding Ltd., a Bermuda domiciled insurance holding
company (the “Company”), and as an inducement for such investment by the
Investor in the Company (the “Investment”), the Company has agreed to provide
the Investor with this letter agreement (this “Letter Agreement”). The Investor
is, contemporaneously herewith, subscribing for an interest in the Company in a
private placement (the “Private Placement”) pursuant to the Subscription
Agreement (the “Subscription Agreement”) between the Investor and the Company.
Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Subscription Agreement or the Shareholders Agreement (as
defined in the Subscription Agreement), as applicable.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties hereto hereby agree to
the definitions above and as follows:


1.    Definitions. Notwithstanding anything contained in the Shareholders
Agreement to the contrary, the Company agrees that for purposes of the
Shareholders Agreement the Investor shall not be deemed an Apollo Shareholder.
2.    Post-7 Year ROFR Waiver. Notwithstanding anything contained in the
Shareholders Agreement to the contrary, the Company agrees not to exercise its
right of first refusal rights under Section 2.2 of the Shareholders Agreement
with respect to Transfers by the Investor following the seventh (7th)
anniversary of the Initial Share Issuance Date otherwise made in accordance with
the provisions of the Shareholders Agreement.
3.    Notice. The Company shall deliver Call Notices to the South Carolina
Retirement System Investment Commission (“SCRSIC”) at the address below at the
same time any Call Notice is delivered to the Investor pursuant to Section 3.1
of the Subscription Agreement. Such Call Notice shall be substantially in the
form of Exhibit C of the Subscription Agreement and shall contain the same
information provided to the Investor.





--------------------------------------------------------------------------------





South Carolina Retirement System Investment Commission
1201 Main Street, Suite 150c
Columbia, SC 29201
Attn:
gberg@ic.sc.gov; dconnor@ic.sc.gov; rfeinstein@ic.sc.gov; jwingo@ic.sc.gov

 
4.    Beneficial Owners and Related Persons.
(a)    Related Party Insurance. For the avoidance of doubt, for purposes of
Section 6.5 of the Subscription Agreement, (i) beneficiaries of the South
Carolina Retirement Systems Group Trust (“SCRS”) shall not be treated as
“beneficial owners” of the Investor; (ii) the State of South Carolina and any
agencies or instrumentalities thereof (other than SCRS) shall not be treated as
“beneficial owners” of the Investor nor “related persons” of the Investor solely
as a result of the Investor’s relationship to the State of South Carolina and
SCRS; (iii) fiduciaries and trustees of SCRS shall not be treated as “related
persons” of the Investor solely because of such status and (iv) officers,
directors and employees of any corporation or partnership that is a “related
person” of the Investor shall not be treated as a “related person” of the
Investor solely as a result of their status as an officer, director or employee,
except in the case of any policy of insurance covering liability arising from
the services performed as a director, officer or employee of such corporation or
partnership.
(b)    Agreement to Provide Certain Information; AEOI.  The Company confirms
that nothing in Section 2.10 of the Shareholders Agreement or Section 6.7 of the
Subscription Agreement shall require the Investor Limited Partner to provide to
the Company confidential nonpublic information relating to (i) beneficiaries of
SCRS or (ii) the State of South Carolina or any agencies or instrumentalities
thereof (other than SCRS); provided that if the Company reasonably concludes in
good faith based on written advice of internationally recognized tax advisers
and after consultation with the Investor that such confidential nonpublic
information is required in order for the Company or any of its Affiliates to
comply with reporting requirements necessary to avoid suffering any withholding
taxes, interest, penalties or other expenses and costs under the AEOI Regimes
and the Investor refuses to provide such confidential non-public information,
the Company may, in its sole and absolute discretion, determine to use any of
the remedies described in Section 2.10 of the Shareholders Agreement or Section
6.7 of the Subscription Agreement as if the Investor had committed an AEOI
Compliance Failure.
5.    Information Rights for the Investor; Covenants. The Investor shall be
entitled to receive regular and suitable business (e.g., sales, marketing and
technology), financial and other information reasonably appropriate to monitor
and manage its ownership interests and such other information as it may
reasonably request, from time to time. Such information will include the
following:
(a)    Access to Records. The Company shall, and shall cause each Subsidiary of
the Company to, afford the Investor and its officers, employees, advisors,
counsel and other authorized representatives, during normal business hours,
reasonable access, upon





--------------------------------------------------------------------------------





reasonable advance notice, to all of the books, records and properties of the
Company and each such Subsidiary and all officers and employees of the Company
and each such Subsidiary.
(b)    Business Plan. Except as otherwise determined by the Audit Committee,
within seventy-five (75) days of the end of each fiscal year, the Company shall
deliver management’s most recently prepared projections and the current budget
for the year-to-date for the Company and its Subsidiaries, in form, methodology
and level of detail reasonably satisfactory to the Investor.
(c)    Miscellaneous. As promptly as practicable upon becoming available, the
Company shall provide to the Investor:
i.    copies of all reports, press releases, notices, proxy statements and other
documents sent by the Company or its Subsidiaries to its or their shareholders
generally or released to the public and copies of all regular and periodic
reports, if any, filed by the Company or its Subsidiaries with any securities
exchange; provided that the filing of any such reports in any publicly available
database or through any publicly available reporting system (including
information which is available on any publicly available news web site) shall be
deemed to constitute delivery to the Investor in compliance with this provision;
provided, further, that no financial reports are required to be delivered
pursuant to this Section 5(c)(i).
ii.    notification in writing of any litigation or governmental proceeding (and
any proposed compromise with respect to such litigation or governmental
proceeding) in which the Company or any of its Subsidiaries is involved and
which would likely, if determined adversely, materially and adversely affect the
Company or any of its Subsidiaries;
iii.    notification in writing of the existence of any default under any
material agreement or instrument to which the Company or any of its Subsidiaries
is a party or by which any of their assets are bound which would likely
materially and adversely affect the Company or any of its Subsidiaries;
iv.    notification in writing of any material development to or affecting the
business and affairs of the Company or any of its Subsidiaries, such as
significant changes in management personnel and compensation or employee
benefits, introduction of new lines of business, important acquisitions;
v.    upon request, copies of all reports prepared for or delivered to the
management of the Company or its Subsidiaries by its or their accountants;
vi.    upon request, copies of any and all Board materials pertaining to the
economic or financial performance of the Company; and
vii.    upon request, any other routinely collected financial or other
information available to management of the Company or its subsidiaries, subject
to the





--------------------------------------------------------------------------------





preservation of all applicable attorney-client privilege, attorney work product
and other privileges.
(d)    Privilege. Notwithstanding anything contained herein to the contrary, the
Company is not required to provide any information or documents pursuant to this
Letter Agreement if doing so would violate any confidentiality obligation or
would waive or diminish any attorney-work product protections, attorney-client
privileges or similar protections. In the event the Company withholds
information or documents from the Investor in reliance upon Section 2.7(d) of
the Shareholders Agreement, this Section 5(d) or Section 6 herein, to the extent
it would not violate or erode the rationale for such withholding, the Company
shall provide notice to the Investor briefly explaining what information or
documents are being so withheld and the reason(s) therefor.
6.    Conflicts Committee.
(a)    Conflicts Log. Within seventy-five (75) days of the end of each fiscal
quarter of the Company, the Company agrees to deliver to the Investor and
SCRSIC, a copy of the Conflicts Log (as such term is defined in the Company’s
Conflicts Committee Procedures then in effect) as of the most recent fiscal
quarter end; provided, that the Company reserves the right to withhold any
information and to redact portions of the Conflicts Log if the Board determines
in good faith that access to such information would adversely affect the
attorney-client privilege between the Company and its counsel or would result in
disclosure of trade secrets. The Investor agrees and acknowledges that the
Conflicts Log and all information included in the Conflicts Log is and shall be
considered Confidential Information.
(b)    Amendments. The Company agrees to promptly provide to the Investor and
SCRSIC copies of any and all amendments to the Conflicts Committee Charter or
the Conflicts Committee Procedures.
7.    Confidentiality; Freedom of Information Act. With respect to Section 4.16
of the Shareholders Agreement and Section 6.4 of the Subscription Agreement:
(a)    The Company acknowledges that the Investor has reporting obligations to
SCRS, which shall be deemed a “Representative” under the Shareholders Agreement
and the Subscription Agreement.
(b)    The parties acknowledge that SCRS, a limited partner in Apollo Palmetto
Strategic Partnership, L.P. (“Palmetto”) is a public agency subject to state
laws, including without limitation, the South Carolina Freedom of Information
Act (“FOIA”). FOIA provides generally that all records relating to a public
agency’s business, including reports of transaction and proceedings, are open to
public inspection and copying, unless exempted under FOIA. To preserve the
confidentiality of confidential information to be provided by the Company to the
Investor in connection with the transaction contemplated hereby, the Company
reserves the right, in its sole discretion, to provide such information to
through alternative media (or require the Investor or Palmetto to provide such
information to SCRS through alternative media) if the Company believes such
alternative disclosure is necessary





--------------------------------------------------------------------------------





to preserve the confidentiality of such information. The Investor agrees to
reasonably cooperate with the Company in its efforts to maintain the
confidentiality of such information. Notwithstanding the foregoing, the Investor
acknowledges that it has been informed by the Company that the Company believes
that the confidential information (other than the information set forth below in
Section 7(c) of this Letter Agreement) provided to the Investor by the Company
and its Subsidiaries hereunder will be exempt from disclosure as a “trade
secret” under FOIA, and to the extent practicable and reasonable and to the
extent permitted by applicable law, the Investor will use commercially
reasonable efforts to (i) give prior notice to the Company of any request for
disclosure of such information under FOIA, and (ii) reasonably cooperate with
the Company (at the Company’s sole cost and expense) in its efforts to maintain
the confidentiality of any such information that is subject to request for
disclosure under FOIA.
(c)    Notwithstanding any other provision of the Shareholders Agreement or the
Subscription Agreement, the Company hereby consents to disclosure by SCRS of (i)
the fact that it has indirectly invested in the Company and the year such
investment occurred, (ii) the type of investment that the investment in the
Company represents (e.g., real estate, corporate finance or venture capital) and
the geographical areas in which the Company operates (domestic or
international), (iii) the amount of the Investor’s aggregate investment in the
Company, (iv) the amount of aggregate distributions to the Investor, (v) the
internal rate of return resulting from the Investor’s investment in the Company
as independently prepared by or for the Investor, including such rate of return
net of investment expenses and fees (it being understood that the Company makes
no representation as to the calculations of such rate of return and when making
such disclosure, SCRS shall indicate such calculations were those of SCRS), (vi)
a brief description of the Company’s business (as approved beforehand by the
Company acting reasonably), and (vii) the value of the Investor’s investment in
the Company as reported by the Company. The Company confirms that the
aforementioned items of information in clauses (i) through (iv) and (vi) through
(vii) shall be provided to the Investor and the Investor may provide such
information to SCRS.
8.    Validity of Letter Agreement; Entire Agreement. In the event of a conflict
between the provisions of this Letter Agreement and either the Shareholders
Agreement or the Subscription Agreement, the provisions of this Letter Agreement
shall control. This Letter Agreement, the Shareholders Agreement, the
Subscription Agreement, and the documents referred to herein and therein
constitute the entire agreement among the parties hereto relating to the
Investor’s investment in the Company.
9.    Other Agreements. The Company hereby agrees to make available to the
Investor and SCRSIC, as soon as practicable following the Closing Date, a
summary of any preferential terms or rights granted to another subscriber for
shares in the 2017 Private Placement (other than for Apollo, Athene and their
respective Subsidiaries).
10.    Termination. This Letter Agreement shall terminate on the earliest to
occur of (a) the termination of the Shareholders Agreement, (b) the consummation
of an Approved





--------------------------------------------------------------------------------





Qualified Listing or (c) the date on which the Investor no longer owns any
Common Shares of the Company.
11.    Governing Law. This Letter Agreement shall be governed by the laws of the
State of New York, without regard to conflict of laws principles thereof.
12.    Miscellaneous. This Letter Agreement may be executed in counterparts,
each of which will constitute an original, but which together will constitute
one and the same agreement. This Letter Agreement shall be binding on the
parties hereto and their respective successors and assigns. The provisions of
this Letter Agreement are severable, and the invalidity or unenforceability of
any provision will not affect the validity or enforceability of any other
provision hereof. This Letter Agreement may be amended only by an instrument in
writing executed by each of the parties hereto.
[signature page follows]





--------------------------------------------------------------------------------






If the above correctly reflects your understanding and agreement with respect to
the foregoing matters, please so confirm by signing the enclosed copy of this
Letter Agreement in the space provided below.
Yours faithfully,
AGER BERMUDA HOLDING LTD.
By:
/s/ Tab Shanafelt    
Name: Tab Shanafelt
Title: Director

Acknowledged and agreed
as of the date first above written:
PALMETTO ATHENE HOLDINGS (CAYMAN), L.P.
By:
Apollo Palmetto Management, LLC, its general partner


By:
/s/ Joseph D. Glatt    
Name: Joseph D. Glatt
Title: Vice President





Signature Page to Side Letter Agreement